*1055OPINION ON REHEARING
SULLIVAN, Judge.
On March 17, 1994, this Court reversed the conviction of Jeffrey Nasser for operating a vehicle with at least ten hundredths percent (10%) by weight of alcohol in the blood, a class C misdemeanor. Following that decision, State of Indiana filed its Petition for Rehearing on April 13, 1994, which petition has been held in abeyance pending disposition of Baran v. State (1998) 5th Dist. Ind. App., 622 N.E.2d 1326, upon petition to transfer. By order of the Indiana Supreme Court dated February 18, 1994, transfer was granted in Baran v. State. Thereafter, on September 1, 1994, the Indiana Supreme Court issued its opinion upon transfer holding that as a matter of law an Intoxilyzer Breath Test printout necessarily reflects a percentage "by weight of alcohol in the blood." (Emphasis supplied).
Accordingly, and pursuant to the Supreme Court decision in Baran v. State, supra, we now grant rehearing and affirm the convietion.
Judgment of the Marion County Municipal Court, Room 4, affirmed.
FRIEDLANDER and RUCKER, JJ., concur.